          Case 1:17-cr-00630-ER Document 358 Filed 02/02/21 Page 1 of 1




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      February 2, 2021

BY ECF / EMAIL
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:       United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government submits this letter on behalf of the parties to respectfully request an
adjournment of the forfeiture briefing schedule, as well as the sentencing date (and correspondingly
the sentencing submission deadlines). As to the sentencing date, the parties request that the
sentencing be adjourned from February 5, 2021, to April 16, 2021, or another date the same week that
is convenient for the Court. The parties request the following sentencing and forfeiture deadlines:

             •    Government Forfeiture Reply Brief: due three weeks before sentencing;

             •    Defense Sentencing Submission: due two weeks before sentencing;

             •    Government Sentencing Submission: due one week before sentencing.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                               By:           /s/
                                                      Christopher J. DiMase / Nicholas Folly/
                                                      Assistant United States Attorneys /
                                                       (212) 637-2433 / (212) 637-1060

Cc:    Defense counsel (ECF)
